WR-67,454-09
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 6/24/2015 5:35:47 PM
                                                                        Accepted 6/25/2015 8:16:37 AM
                                                                                        ABEL ACOSTA
                 IN THE COURT OF CRIMINAL APPEALS                                               CLERK
                      FOR THE STATE OF TEXAS
                           AUSTIN, TEXAS                                RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        6/25/2015
                                                                   ABELACOSTA,CLERK

EX PARTE                               §
                                       §
                                       §         NOS. WR-67,454-07
                                       §              WR-67,454-08
CANDELARIO HOLGUIN, JR.                §              WR-67 ,454-09


                   AGREED MOTION TO RETURN
            APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       TO DISTRICT COURT


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      NOW COMES CANDELARIO HOLGUIN, JR., Applicant, and respectfully

asks this Court to return the above styled and numbered applications for writs of

habeas corpus to the District Court for an evidentiary hearing and would show the

Court the following:

                                           I.

      The writ applications filed by Candelario Holguin, Jr. in the Criminal District

Court of Dallas County were received by this Court on June 22, 2015. They were

assigned numbers WR-67,454-07, WR-67,454-08, and WR-67,454-09.

                                           II.

      An evidentiary hearing is scheduled in the trial court on Applicant's writ



Agreed Motion to Return Applications for Writs of Habeas Corpus to District c o J E L B C m o m c
........
    "




           applications for September 18, 2015. This is the earliest date available for the hearing

           based on the availability of the witnesses necessary to resolve the issues in

           Applicant's writ applications.

                                                           III.

                   An evidentiary hearing is necessary to properly resolve the issues raised in the

           writ applications: These writ applications should therefore be returned to the trial

           court for further factual development at the evidentiary hearing on September 18,

           2015.

                   FOR THE ABOVE REASONS, Applicant respectfully asks that this agreed

           motion be granted.

                                                         Respectfully submitted,

                                                              /s/ Robert N. Udashen
                                                         ROBERT N. UDASHEN, P.C.
                                                         Bar Card No. 20369600
                                                         SORRELS, UDASHEN & ANTON '
                                                         2311 Cedar Springs Road
                                                         Suite 250
                                                         Dallas, Texas 75201
                                                         214-468-8100
                                                         214-468-8104 (fax)

                                                         Attorney for Applicant

           AGREED:

               /s/ Laura Coats
           Laura Coats
           Assistant District Attorney


           Agreed Motion to Return Applications for Writs of Habeas Corpus to District Court- Page 2



                                                                                                       j